Citation Nr: 1532498	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether identified medical expenses for the year 2010, in the form of vitamins, supplements, and/or herbal remedies, are deductible from countable income for pension purposes.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  The Veteran has identified unreimbursed medical expenses incurred from January 2010 to December 2010, in the amount of $8,568.00 for herbal and dietary supplements.

2.  The Veteran has not provided requested proof of payment for the identified medical expenses for the year 2010 to substantiate any increase in nonservice-connected pension benefits based on the deduction of such expenses from countable income.


CONCLUSION OF LAW

The criteria for an increase in nonservice-connected pension benefits based on a change in countable income are not met.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). The current appeal addresses the calculation of nonservice-connected pension benefits.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  In this case, the appeal is being denied due to the Veteran's failure to provide requested expense information necessary to establish payment of identified unreimbursed medical expenses for the year 2010.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter.

Law and Analysis for Evaluating Countable Income

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23. 
 See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C.A. § 1503(a) (West 2012); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. 
§ 3.272.  Such income is therefore included as countable income. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A.

Medical expenses are generally deductible from countable income for vitamin, food supplements, or herbal remedies if such use is directed by a physician.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(j) (2009).  

The record shows that the Veteran is currently in receipt of nonservice-connected pension.  In April 2011, the Veteran submitted a medical expense report, identifying unreimbursed medical expenses incurred from January 2010 to December 2010.  The April 2011 medical expense report listed payment for 27 different over-the-counter herbal and dietary supplements, totaling $8,568.00.  

In an April 2011 letter, the RO requested that the Veteran provide proof that he paid for all medical expenses claimed on VA Form 21-8416 for 2010 (January 1, 2010 through December 31, 2010).  The April 2011 notice letter informed the Veteran that proof of payment must include the amount of the medical expense paid, the date the expense was paid, the purpose of the payment, the name of the person to or for whom the product or service was provided, and identification of the provider to whom payment was paid.  

The April 2011 letter provided that in addition to documentation of medical expenses, they also needed a letter from the Veteran's doctor indicating a medical need for items listed on the 2010 medical expense report, noting that the amount allowed for vitamins, supplements, and herbal remedies annually was less than $500.00 unless a doctor states that they are necessary.  The RO requested that the Veteran have his doctor provide them with a list of all such types of items necessary for his medical needs.  The Veteran was requested to provide all requested information within 30 days.   

In April 2011, the Veteran submitted a note from Camuy Health Services, written on a prescription sheet, apparently dated in August 2008, indicating that due to diminished renal function, the Veteran was prescribed supplements and vitamins as opposed to traditional chemical medicines to avoid more renal damage.  The Veteran, however, did not provide the required proof of payment for identified medical expenses for 2010.  

In May 2011, the Veteran submitted an additional medical expense report for the year 2010, identifying amounts paid for vitamins and prescription medications.  The Veteran did not submit any proof of payment for these additional identified expenses.  

The RO issued a June 2011 decisional letter informing him that no changes were made to his disability pension award because he did not provide acceptable proof of payment for his 2010 unreimbursed medical expenses.

In August 2011, the Veteran submitted a February 2011 note from the Veteran's physician at Camuy Health Services, written on a prescription sheet, which states that the Veteran was "using natural products/vitamins," and that "apparently, they are needed to maintain good health."  The physician stated that aside from his hepatic condition (HBV and HCV Positive), the Veteran's hepatic levels were normal.  Significantly, no specific natural supplements or vitamins were identified in the physician's note, or in the earlier submitted April 2011 note.  To date, the Veteran has not provided proof of payment for his 2010 unreimbursed medical expenses.

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran has not provided adequate verification of payment for unreimbursed medical expenses identified on 2010 medical expense reports to substantiate any change in countable income based on the identification of such expenses.  

The Veteran contends in an August 2011 notice of disagreement and in his substantive appeal that statements from his physician have not been considered in conjunction with his appeal.  Physician's statements from Camuy Health Services have been considered by the Board.  The Board finds that while these statements tend to establish the prescription of unspecified natural supplements and vitamins, they do not provide acceptable proof of payment for the identified medical expenses for 2010.  The Veteran has not submitted any type of receipt for identified over-the-counter herbal and dietary supplements, totaling $8,568.00 specifying, as requested, the amount of the medical expense paid, the date the expense was paid, the purpose of the payment, the name of the person for whom the product was provided, and identification of the provider to whom payment was paid.  While the Veteran submitted an additional medical expense report in May 2011 identifying medical expenses in the form of vitamins and prescription medications, he did not provide proof of payment for these additional medical expenses.  

Accordingly, the Board finds that the Veteran has not provided necessary income/expense information to substantiate an award of an increase in nonservice-connected pension benefits based on identified unreimbursed medical expenses for the year 2010.  Therefore, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increase in nonservice-connected pension benefits based on identified medical expenses paid during the year 2010 is denied.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


